LOHR, Justice,
concurring in part and dissenting in part:
The majority concludes that Trooper Sandoval was not required to advise the defendant of his Miranda1 rights prior to questioning him in the hospital emergency room because the setting was not custodial. The majority therefore reverses the trial court’s order suppressing the defendant’s statement that he was the driver of the motorcycle even though the statement was made in response to the officer’s question and prior to a Miranda advisement. I believe that the trial court’s conclusion that the questioning took place in a custodial setting is fully supported by the evidence. I would therefore affirm the trial court’s order suppressing the defendant’s statement. I agree, however, with the majority’s resolution of the blood alcohol test issue and join in the majority opinion as it relates to that matter.2
I.
The evidence on the basis of which the trial court made its findings was essentially consistent or uncontradicted and reflects the following events and circumstances. The defendant was one of two persons riding on a motorcycle at about 1:00 a.m. on October 25, 1986, when the motorcycle struck a car. Following the accident, the defendant was taken to a hospital. At the time of the interrogation at issue here, the defendant was in the emergency room being prepared for surgery. His mother was with him in the room. The defendant had broken his leg in the accident and was in severe pain, in part because the hospital staff could not administer pain relievers until the extent of the defendant’s injuries was known. Trooper Sandoval of the Colorado State Patrol arrived at the emergency room shortly before 3:30 a.m. Sandoval identified himself to the defendant as the officer investigating the accident and, without administering Miranda warnings, asked the defendant if he was the driver of the motorcycle. The defendant stated that he was the driver, after which Sandoval advised the defendant of his Miranda rights. Sandoval testified that the defendant indicated that he wished to waive his Miranda rights and would answer questions without requiring that an attorney be present. However, when Sandoval asked the defendant to sign the advisement form, the defendant refused, saying, “why don’t you wait until I’m halfway ...,” but never *54completed the sentence. Sandoval testified that during the course of the questioning, he advised the defendant that he was under investigation for driving under the influence of alcohol, as well as for violation of a red signal light, speed contest, and reckless driving. The officer informed the defendant that he had the option of taking either a blood test or a breath test. Sandoval told the defendant that it was a requirement of the state that one of the tests be administered. The defendant elected a blood test, and a blood sample was taken by hospital personnel. The trial court found that the defendant was unable to terminate the interview or withdraw from the officer’s presence.
II.
In order to determine whether an individual is in police custody and therefore must be advised of his rights pursuant to Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966),3 prior to questioning, a trial court must ascertain whether a reasonable person in the suspect’s position would consider himself deprived of his freedom of action in any significant way. People v. Sandoval, 736 P.2d 1201, 1203 (Colo.1987). In making this determination, the court must examine the totality of the circumstances surrounding the interrogation, including the following factors:
[t]he time, place and purpose of the encounter; the persons present during the interrogation; the words spoken by the officer to the defendant; the officer’s tone of voice and general demeanor; the length and mood of the interrogation; whether any limitation of movement or other form of restraint was placed on the defendant during the interrogation; the officer’s response to any questions asked by the defendant; whether directions were given to the defendant during the interrogation; and the defendant’s verbal or nonverbal response to such directions.
People v. Wallace, 724 P.2d 670, 673 (Colo.1986) (quoting People v. Viduya, 703 P.2d 1281, 1286 (Colo.1985)). Accord, e.g., People v. Sandoval, 736 P.2d 1201, 1203 (Colo.1987).
When considering these factors, it is important to keep in mind the reasons why custody triggers the Miranda protections. The United States Supreme Court in Miranda was concerned with preserving a suspect’s privilege against compulsory self-incrimination during interrogations by police officers. The privilege, grounded in the fifth amendment to the United States Constitution, guarantees that an accused will not be convicted by his own compelled statements. “[T]he privilege is fulfilled only when the person is guaranteed the right ‘to remain silent unless he chooses to speak in the unfettered exercise of his own will.’ ” Miranda v. Arizona, 384 U.S. at 460, 86 S.Ct. at 1620 (quoting Malloy v. Hogan, 378 U.S. 1, 8, 84 S.Ct. 1489, 1493, 12 L.Ed.2d 653 (1964)). The Court in Miranda reasoned that custodial settings are coercive by their very nature and stated that “[u]nless adequate protective devices are employed to dispel the compulsion inherent in custodial surroundings, no statement obtained from the defendant can truly be the product of his free choice.” Miranda v. Arizona, 384 U.S. at 458, 86 S.Ct. at 1619. The Miranda warnings were then adopted to provide the necessary protective devices.
A person who is not in custody is free to leave without answering the interrogator’s questions. Custody, on the other hand, by its very nature exerts a pressure upon the suspect to answer whether he wants to or not. See Miranda, 384 U.S. at 457-458, 86 S.Ct. at 1619. The unspoken message is that he may not leave until he answers the questions. The purpose of the Miranda warnings is to alleviate the aura of coercion that would exist in an otherwise inherently coercive setting.
III.
Due to his physical condition, the defendant could not leave the emergency room *55and so was not physically free to terminate the interrogation by walking away.4 For the defendant, the functional equivalent of physically leaving the interrogation setting was to cut off Sandoval’s questioning. The question to be asked in this case therefore is whether a reasonable person in the defendant’s position would have believed that he could have freely and effectively stopped Trooper Sandoval’s interrogation and induced him to depart, so as to obviate the need for pre-interrogation Miranda warnings.5
The trial court reviewed the evidence and made findings of fact specifically related to the factors set forth in People v. Viduya for resolution of the custody issue. The court found that the interrogation took place in a hospital emergency room at approximately 3:30 a.m. The defendant was being treated for a broken leg and was in pain. The defendant’s mother was with him at the hospital. The court found further that Trooper Sandoval came to the hospital to gather evidence from the defendant as a suspect, since Sandoval had with him advisement of rights forms. The court found that Sandoval identified himself to the defendant, said that he was investigating the accident, and then asked the defendant whether he was the driver of the motorcycle. The court found that while Sandoval’s tone of voice was not abusive, he was in uniform and was persistent in his questioning. The court found further that while Sandoval did not restrain the defendant, the defendant was physically incapable of removing himself from the officer’s presence or questioning. Based on these determinations, the court found that the defendant “was unable to terminate the interview or withdraw from the officer’s presence,” and that “a reasonable person in [defendant's position would have believed that he had been deprived of his liberty in a significant way.”
The trial court’s factual findings are fully supported by the evidence. The court explicitly applied the correct legal standard set forth in People v. Viduya in reaching the ultimate conclusion that the defendant was in custody. The application of the *56Viduya test by its very nature requires the exercise of discretion. Under these circumstances, I would not disturb the trial court’s determination as to custody or its order suppressing the defendant’s statement. See People v. Quezada, 731 P.2d 730, 732-33 (Colo.1987).
I am authorized to say that Justice KIRSHBAUM joins in this concurrence and dissent.

. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. Becuase I conclude that the trial court properly ruled that the defendant's statement that he was the driver of the motorcycle was obtained in violation of his Miranda rights, that statement cannot be used to establish probable cause to believe that the defendant was the driver. Under the circumstances here, however, because there were only two riders of the motorcycle, I would hold that probable cause existed as to each, at least for the purpose of determining whether a blood sample could be taken involuntarily under the standards of Schmerber v. California, 384 U.S. 757, 86 S.Ct. 1826, 16 L.Ed.2d 908 (1966). Cf. People v. Sutherland, 683 P.2d 1192, 1196 (Colo.1984) ("where two persons each claimed the other was the driver of a vehicle involved in a suspected criminal offense, the officer had reasonable grounds to obtain a blood sample from each suspect"); People v. Hearty, 644 P.2d 302, 310 (Colo.1982) (rejecting “more probable than not” standard as constitutional measure of probable cause in context of issue as to location of evidence that was the object of a search pursuant to warrant). See generally 1 W. LaFave, Search and Seizure § 3.2(e) (2d ed. 1987).


. Miranda substituted the "custodial interrogation” criterion for the "focus of the investigation” test earlier enunciated in Escobedo v. Illinois, 378 U.S. 478, 490-91, 84 S.Ct. 1758, 1765, 12 L.Ed.2d 977 (1964). See People v. Viduya, 703 P.2d 1281, 1287 (Colo.1985): People v. Parada, 188 Colo. 230, 233, 533 P.2d 1121, 1122 (1975).


. A number of courts have considered whether a hospital is a custodial setting, with varying results. See Annotation, What Constitutes Custodial Interrogation Within Rule of Miranda v. Arizona Requiring that Suspect be Informed of His Federal Constitutional Rights Before Custodial Interrogation, 31 A.L.R.3d 565 (1970 & 1987 Supp.). The place of interrogation is only one of the many factors that make up the totality of the circumstances surrounding an interrogation. Therefore, a tallying of cases that have found a hospital environment to be custodial and those that have not is of little utility in determining whether a particular interrogation at a hospital is custodial.
The majority relies to some extent on the fact that the defendant’s injuries and attendant immobility were not brought about by the officer or any other agent of the state, and seems to suggest that the defendant's physical condition is therefore irrelevant to a determination of custody. I cannot agree with this view. The critical inquiry in resolving the custody issue is whether a reasonable person in the suspect's position would consider himself deprived of his freedom of action in any significant way. This necessarily requires an evaluation of the interrelation of the officer’s conduct and the individual’s qualities and circumstances. Cf. Miranda v. Arizona, 384 U.S. at 457, 86 S.Ct. at 1618-19 (defendant’s background as "a seriously disturbed individual with pronounced sexual fantasies” and another’s background as "an indigent Los Angeles Negro who had dropped out of school in the sixth grade” are relevant to potentiality for compulsion).


. In Berkemer v. McCarty, 468 U.S. 420, 104 S.Ct. 3138, 82 L.Ed.2d 317 (1984), the United States Supreme Court held that for the purpose of Miranda, a person temporarily detained on the basis of an ordinary traffic stop is not "in custody" during roadside questioning. Accord People v. Wallace, 724 P.2d 670 (Colo.1986); People v. Archuleta, 719 P.2d 1091 (Colo.1986). The United States Supreme Court concluded that in such a setting Miranda warnings need be given only when a motorist’s freedom of action has been curtailed to a degree associated with formal arrest. Berkemer v. McCarty, 468 U.S. at 440, 104 S.Ct. at 3150. In reaching that conclusion the court relied on the facts that detention of a motorist pursuant to a routine traffic stop is presumptively temporary and brief and that the circumstances associated with the typical traffic stop are not such that the motorist feels at the mercy of the police. Id. at 437-38, 104 S.Ct. at 3149. These factors are no longer applicable when a motorist is later questioned about a traffic incident in some other setting, so the Berkemer analysis has limited relevance at most to the circumstances in the case now before us. We have previously declined to decide whether Berkemer applies to accident investigations under any circumstances. People v. Viduya, 703 P.2d at 1287-88 n. 8.